                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ARIZONA

 IN RE BARD IVC FILTERS PRODUCTS                     No. 2:15-MD-02641- DGC
 LIABILITY LITIGATION




       Plaintiff(s) named below, for their Complaint against Defendants named below,
incorporate the Master Complaint for Damages in MDL 2641 by reference (Doc.364).
Plaintiff(s) further show the Court as follows:

       1.       Plaintiff/Deceased Party:
                Scott Rewolinski


       2.                                                      other party making loss of
                consortium claim:
                N/A

       3.       Other Plaintiff and capacity (i.e., administrator, executor, guardian,
                conservator):
                N/A

       4.
                at the time of implant:
                Wisconsin

       5.
                at the time of injury:
                Wisconsin




            Case 2:21-cv-00263-SCD Filed 05/30/19 Page 1 of 4 Document 1
6.                                       more than one Plaintiff] of residence:

         Wisconsin

7.       District Court and Division in which venue would be proper absent direct
         filing:
         Wisconsin Eastern District Court

8.       Defendants (check Defendants against whom Complaint is made):
                   C.R. Bard Inc.

                   Bard Peripheral Vascular, Inc.


9.       Basis of Jurisdiction:
                   Diversity of Citizenship
                   Other:

         a.        Other allegations of jurisdiction and venue not expressed in Master
                   Complaint:




10.
         claim (Check applicable Inferior Vena Cava Filter(s)):
                   Recovery® Vena Cava Filter

                   G2® Vena Cava Filter
                   G2® Express Vena Cava Filter

                   G2® X Vena Cava Filter

                   Eclipse® Vena Cava Filter

                   Meridian® Vena Cava Filter

                   Denali® Vena Cava Filter




     Case 2:21-cv-00263-SCD Filed 05/30/19 Page 2 of 4 Document 1
             Other:

11.   Date of Implantation as to each product:

      10/20/2013



12.   Counts in the Master Complaint brought by Plaintiff(s):
             Count I:      Strict Products Liability   Manufacturing Defect

             Count II:     Strict Products Liability Information Defect (Failure to
                           Warn)
             Count III:    Strict Products Liability Design Defect
             Count IV:     Negligence Design

             Count V:      Negligence Manufacture

             Count VI:     Negligence Failure to Recall/Retrofit

             Count VII:    Negligence Failure to Warn

             Count VIII:   Negligent Misrepresentation

             Count IX:     Negligence
             Count X:      Breach of Express Warranty

             Count XI:     Breach of Implied Warranty

             Count XII:    Fraudulent Misrepresentation
             Count XIII:   Fraudulent Concealment
             Count XIV:    Violations of Applicable Wisconsin                 (insert
                           state) Law Prohibiting Consumer Fraud and Unfair and
                           Deceptive Trade Practices
             Count XV:     Loss of Consortium

             Count XVI:    Wrongful Death
             Count XVII: Survival

             Punitive Damages



  Case 2:21-cv-00263-SCD Filed 05/30/19 Page 3 of 4 Document 1
                       Other(s):                                       (please state the facts

                                      supporting this Count in the space immediately below)




       13.     Jury Trial demanded for all issues so triable?
                       Yes

                       No


       RESPECTFULLY SUBMITTED this 30                   day of May                 , 2018.


                                            By:

                                                  Texas Bar No. 24041426
                                                  mccarley@fnlawfirm.com

                                                  Texas Bar No. 24094382
                                                  California Bar No. 225435
                                                  afurness@fnlawfirm.com

                                                  4925 Greenville Avenue, Suite 715
                                                  Dallas, Texas 75206
                                                  Tel. (214) 890-0711
                                                  Fax (214) 890-0712


       I hereby certify that on this 30    day of May                  , 2018, I electronically
transmitted the attached document to the            Office using the CM/ECF System for filing
and transmittal of a Notice of Electronic Filing.

                                                  /s/




          Case 2:21-cv-00263-SCD Filed 05/30/19 Page 4 of 4 Document 1
